COXE, District Judge.
 This complaint is not only technically insufficient in failing to allege facts showing that a death action may be maintained by the administratrix, The La Bourgogne, 210 U. S. 95, 138, 28 S. Ct. 664, 52 L. Ed. 973, but also is probably fatally defective in that under the maritime law the master has no action against the owners of the vessel for damages for willful assault committed on the high seas by members of the crew. Cain v. Alpha S. S. Corp. (C. C. A.) 35 F.(2d) 717, 1929 A. M. C. 1484; certiorari granted December 2, 1929, 280 U. S. 549, 50 S. Ct. 86. 74 L. Ed. 607, 1929 A. M. C. 1788 ;1 The Osceola, 189 U. S. 158, 23 S. Ct. 483, 47 L. Ed. 760; Carlisle Packing Co. v. Sandanger, 259 U. S. 255, 42 S. Ct. 475, 66 L. Ed. 927; Davis v. Green, 260 U. S. 349, 43 S. Ct. 123, 67 L. Ed. 299.
The motion to dismiss is therefore granted; and although it is doubted whether the defects in the complaint can be cured, the plaintiff may have twenty days within which to amend.

 For opinion on merits, see 281 U. S. 642, 50 S. Ct. 443, 74 L. Ed. 1086.